                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


UNITED STATES OF AMERICA,

                              Plaintiff,

v.                                                   CRIMINAL ACTION NO. 2:12-cr-00001

CURTIS DASHAWN CANTY,

                              Defendant.



                         MEMORANDUM OPINION AND ORDER


       The Court has reviewed the Defendant’s Motion to Dismiss for Violation of His Sixth

Amendment Right to a Speedy Trial (Document 23), filed on February 22, 2019, and the United

States’ Response to Defendant’s Motion to Dismiss for Violation of His Sixth Amendment Right to

a Speedy Trial (Document 25), filed on February 26, 2019.

       On January 3, 2019, the Court entered an Order of Reference (Document 10), referring,

inter alia, motions to dismiss, to Magistrate Judge Omar J. Aboulhosn for proposed findings of

fact and recommendation for disposition, pursuant to 28 U.S.C. § 636. On February 27, 2019, the

Magistrate Judge submitted a Proposed Findings and Recommendation (Document 26),

recommending that the Court find that the Defendant “has demonstrated a presumption of

prejudice against him by the uncommonly long and unreasonable delay from the Indictment until

his arrest,” that his Sixth Amendment right to a speedy trial has been violated and grant his motion

to dismiss.   (PF&R at 6.)      Objections to the Magistrate Judge’s Proposed Findings and

Recommendation were due by March 1, 2019.
       Neither party has timely filed objections to the Magistrate Judge’s Proposed Findings and

Recommendation. The Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

Failure to file timely objections constitutes a waiver of de novo review and the United States’ right

to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363,

1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Defendant’s Motion to Dismiss for Violation of His Sixth

Amendment Right to a Speedy Trial (Document 23) be GRANTED and that the Indictment

(Document 1) against the Defendant be DISMISSED. The Court further ORDERS that all

pending motions in this matter be TERMINATED AS MOOT and that the Defendant be

RELEASED from detention as to this matter immediately.

       The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel,

to the United States Attorney, to the United States Probation Office, and to the Office of the United

States Marshal.

                                              ENTER:          March 4, 2019




                                                 2
